309 F.2d 331
Wilbur E. THOMAS, Appellant,v.AKIN EQUIPMENT, INC., et al., Appellee.
No. 19725.
United States Court of Appeals Fifth Circuit.
November 7, 1962.

Clyde Mason, Memphis, Tenn., for appellant.
James E. Clark, Birmingham, Ala., London, Yancey, Clark & Allen, Birmingham, Ala., of counsel, for appellee.
Before RIVES, JONES and BELL, Circuit Judges.
PER CURIAM.


1
This negligence action was submitted to the jury without a motion for directed verdict and resulted in a verdict for defendant. The trial court denied a motion for new trial. The evidence was conflicting and a jury question was presented. Appellant is bound. Baten v. Kirby Lumber Company, 5 Cir., 1939, 103 F.2d 272; Stokes v. Continental Assurance Co., 5 Cir., 1957, 242 F.2d 893; and Greyhound Corporation v. Dewey, 5 Cir., 1957, 240 F.2d 899.

The judgment is

2
Affirmed.